Citation Nr: 1606893	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-14 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to increased evaluations for posttraumatic stress disorder (PTSD) and major depressive disorder, initially rated as 30 percent disabling from May 23, 2008 until December 8, 2009, and then rated as 50 percent disabling from December 9, 2009 until April 19, 2010, and as 70 percent disabling thereafter.

2.  Entitlement to an effective date prior to April 15, 2013, for the grant of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is associated with the record on appeal.

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dating through May 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the agency of original jurisdiction (AOJ) has not specifically considered the additional VA treatment records in the first, the AOJ will have the opportunity to review such records in the readjudication of the Veteran's claims upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted in the Introduction, VA treatment records dated to May 2013 are contained in the Veteran's Virtual VA file, but have not been specifically considered by the AOJ.  With respect to the increased rating claim for PTSD and major depressive disorder, the AOJ reviewed the Veteran's VA treatment records only up to March 2012, as shown in a March 2012 rating decision which reflects the last adjudication of this claim by the AOJ.  Similarly, additional evidence relevant to this claim-including a January 2013 statement from a VA psychologist and an April 15, 2013 VA psychiatric examination-was subsequently added to the claims file but not considered by the AOJ for this claim.  The Veteran has not submitted a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).  Therefore, a remand is needed in order for the AOJ to consider this evidence in the first instance and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.31.

Similarly, remand is also needed for consideration of the VA treatment records dating from April 2012 to May 2013 for the Veteran's TDIU claim.  An October 2012 supplemental statement of the case (SSOC) shows that only a smattering of such records were considered (specifically, those dating April 9, 2102; April 30, 2012; and August 21, 2012), and the last May 2013 SSOC does not reflect consideration of any VA treatment records.  As the Veteran did not submit waiver of initial AOJ consideration of this evidence, remand is necessary to allow AOJ consideration of this evidence an issuance of an SSOC.  See id.

With respect to the claim of entitlement to an increased rating, the Board notes that the Veteran last underwent a VA examination in January 2012 specifically to assess his service-connected PTSD and major depressive disorder.  A review of the January 2012 examination report reveals that the Veteran last reported working in November 2007 in sales, but fails to include any consideration of a June 29, 2010 letter from VA psychologist R. Monteiro stating that the Veteran is "considered totally and permanently disabled from the military-related PTSD" and September 20, 2011 SSA Disability Determination awarding disability benefits from 2007 based upon the Veteran's psychiatric disabilities.  The Board notes that the Veteran also underwent VA examination in April 2013 for his TDIU claim, but the report of that examination also omits specific consideration of this evidence.  Accordingly, the Board finds that the VA examination is not adequate to rate the Veteran's PTSD, and remand is required in order to schedule the Veteran for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further notes that review by an appropriate psychiatric clinician of additional, pertinent evidence associated with the claims file after the last May 2012 rating decision would assist the Board in adjudicating the increased rating claim.  Moreover, as the AOJ has assigned staged ratings for the Veteran's PTSD and major depressive disorder, the examiner's comments concerning the severity of the Veteran's such service-connected disability since the May 23, 2008 effective date of the award of service connection would be helpful in determining whether any further staged rating of the disability is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that the evidentiary record contains VA treatment records dated from May 2013.  On remand, any outstanding VA treatment records dated from May 2013 to the present should be obtained and associated with the record, as they may contain information and evidence relevant to the claims on appeal.

Regarding the issues of entitlement to earlier effective dates for the grant of TDIU, remand is required because the claims are inextricably intertwined with the increased evaluation claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Here, the grant of an increased schedular rating of 100 percent could moot the claim for a TDIU.  See Herlehy v. Principi, 15 Vet. App 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period); see also Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  Accordingly, remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from May 2013 to the present and associate them with either the paper or paperless claims file (Virtual VA or VBMS).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD and major depressive disorder (collectively, psychiatric disability).  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all manifestations of the Veteran's psychiatric disability.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly a June 29, 2010 letter from VA psychologist R. Monteiro (stating that the Veteran is "considered totally and permanently disabled from the military-related PTSD"), September 20, 2011 SSA Disability Determination (awarding disability benefits from 2007 based on psychiatric disabilities, and a January 3, 2013 letter from VA psychologist R. Monteiro, and the Veteran's VA examinations conducted in November 2009 and January 2011).

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  If any other psychiatric disorder is diagnosed, the examiner should indicate whether the symptoms associated with such disorder can be separated from his service-connected psychiatric disability symptoms and, if such symptoms are determined to be separate, whether such disorder is related to the Veteran's service-connected psychiatric disability.  The examiner should also describe the functional impact of the Veteran's service-connected psychiatric disability on his occupational and social functioning, which should include consideration of his September 20, 2011 SSA Disability Determination awarding disability benefits from 2007.

Further, based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since May 23, 2008-the date of the initial grant of service connection for PTSD and major depressive disorder-the Veteran's service-connected psychiatric disability has changed in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  The examiner should note that the Veteran has been assigned a 30 percent disability rating from May 23, 2008 until December 8, 2009; a 50 percent disability rating from December 9, 2009 until April 19, 2010; a 70 percent disability rating thereafter. 

All opinions expressed should be accompanied by supporting rationale.

3.  After all of the above actions have been completed, readjudicate the claims on appeal.  If any claim remain denied, issue to the Veteran and his representative a supplemental statement of the case that addresses all evidence added to the record, since the March 2012 rating decision and October 2012 SSOC, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


